DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,338,202 (Chinone) in view of US 2016/0352074 (Hogan).
	For claim 20, Chinone teaches a method (fig. 1A - fig. 1P) of producing a plurality of transferable components (fig. 1L, col. 5, l.9-17, “each semiconductor element”, fig. 1P shows a separated semiconductor element) on a common intermediate carrier (fig. 1L, 9), wherein the components are configured to generate electromagnetic radiation (col. 1, l. 8-10 and claim 8) and each comprise a semiconductor body having an active zone (fig. 1L, 2b, col. 5, l. 15-17), comprising the following steps: 
providing a semiconductor structure (fig. 1L, 2, col. 5, l. 9-17) on the intermediate carrier (fig. 1L, 9), wherein the semiconductor structure is separable into a plurality of semiconductor bodies of the components (fig. 1L, 12, col. 5, l. 3-8) and wherein a sacrificial layer is arranged in vertical direction between the semiconductor structure and the intermediate carrier (fig. 1L, 6); 
forming an anchoring structure having a plurality of anchoring elements (fig. 1L, portions of 7 in contact with layer 3, 6 and extending part way into groove 12); and 
removing the sacrificial layer (fig. 1N, col. 5, l. 36-44), as a result of which the components are mechanically connected to the intermediate carrier solely via the anchoring structure (fig. 1N, col. 5, l. 45-48), wherein the anchoring elements release the components under mechanical load so that the components are formed to be detachable from the intermediate carrier and thus transferable (fig. 1O, col. 5, l. 49-59).
Chinone further teaches the anchoring elements are formed to be breakable or detachable under mechanical load when the components are removed (fig. 1O), and wherein 
the anchoring elements comprise tethers which are located sidewards to the components, and are spaced apart side faces of the components or of the semiconductor bodies of the components (fig. 1L, portions of 7 extending part way into groove 12))
Chinone does not teach the electromagnetic radiation is coherent. However, Hogan teaches VCSELs which produce coherent electromagnetic radiation have efficiency advantages compared to LEDs when spectral width and beam divergence are considered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL and its coherent electromagnetic radiation in place of the LED of Chinone in order to provide efficiency advantages compared to LEDs when spectral width and beam divergence are considered as taught by Hogan.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4 as well as their dependent claims are allowed based on applicant’s arguments submitted 6/28/2022. In particular, see page 8, paragraphs 2-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 6/28/2022, regarding claim 20, has been fully considered but they are not persuasive. Applicant argues at page 9, final paragraph that the office acknowledges that protruded portions of the adhesive layer are not located sidewards of the individual components. However, due to applicant’s amendment of claim 20, a new interpretation for the anchoring element in the prior art is provided in the rejection of claim 20 above.  Given the new interpretation for the anchoring element, the anchoring element is located sidewards to the individual components.
Regarding the discussion of Burroughs on page 10, the instant rejection is not based on Burroughs and the applicant’s arguments regarding Burroughs, therefore, will not be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828